Citation Nr: 0302614	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  99-15 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's children




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active duty from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  In May 2001, the Board remanded the 
matter for additional development of the evidence.  A review 
of the record shows that the RO has complied with all remand 
instructions and the case is now ready for appellate review.  
Stegall v. West, 11 Vet. App. 268 (1998). 

In connection with her current appeal, the appellant 
requested and was scheduled for a personal hearing before a 
Member of the Board in Washington, D.C.  After she was 
notified of the time and date of the hearing by mail, she 
contacted the Board and indicated that she would be unable to 
attend a personal hearing.  See October 2000 Statement in 
Support of Claim.  Accordingly, the Board will proceed with 
consideration of her claim based on the evidence of record.  


FINDINGS OF FACT

1.  The veteran died in August 1997; according to the 
certificate of death, the immediate cause of his death was 
arteriosclerotic heart disease; other significant conditions 
contributing to death were hypertension and obesity.  

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling; residuals of a shell 
fragment wound of the left forehead, evaluated as zero 
percent disabling; and residuals of a shell fragment wound of 
the left thigh, evaluated as zero percent disabling.  

3.  The most probative evidence of record indicates that the 
veteran's death was not proximately due to or the result of a 
service-connected disease or injury.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303, 3.310, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal, with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the Board finds that VA has satisfied 
its duties to the veteran, under both former law and the new 
VCAA.  

Under the revised criteria, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the appellant of the provisions of the 
VCAA, the evidence of record, and the reasons for the denial 
of his claim, in an August 2001 letter and August and 
November 2002 Supplemental Statements of the Case.  She was 
also generally advised of VA's duties under the VCAA, as well 
as her responsibility to submit or identify evidence.  See, 
e.g., RO letter of August 2001.  The Board also observes that 
at the January 1999 hearing, the Hearing Officer clearly 
advised the appellant that it would be to her advantage to 
submit evidence from the veteran's physicians of a 
relationship between his hypertension and his service-
connected PTSD.  Stuckey v. West, 13 Vet. App. 163 (1999).  
In view of the foregoing, the Board finds that VA has 
satisfied its duties to notify the appellant under the VCAA.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Under the VCAA, VA also has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  In 
this case, the veteran's service department medical records 
are on file, as are post-service clinical records.  
38 U.S.C.A. § 5103A(c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1) - (3) (2002).  The RO has also obtained records 
from the Social Security Administration.  There is no 
indication of relevant, outstanding records.  The RO also 
obtained a medical opinion in this case.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled.  

I.  Factual Background

The veteran's service medical records are negative for 
pertinent complaints or abnormalities.  At his September 1967 
military separation medical examination, his heart was normal 
on clinical evaluation.  Likewise, a chest X-ray was negative 
and his blood pressure was 124/80.  On a report of medical 
history completed in connection with his separation 
examination, the veteran denied palpitation or pounding 
heart, high blood pressure, shortness of breath, and pain and 
pressure in the chest.  

In February 1973, the veteran filed an application for VA 
benefits, claiming entitlement to service connection for, 
inter alia, residuals of shell fragment wounds to the left 
forehead and thigh.  His application is silent for notations 
of a cardiovascular disability.  In connection with his 
claim, he underwent VA medical examination in May 1973, at 
which it was determined that his cardiovascular system was 
normal.  A blood pressure reading of 130/90 was recorded.  
The diagnoses included exogenous obesity.  

By June 1973 rating decision, the RO granted service 
connection for residuals of shell fragment wounds to the left 
forehead and thigh.  Initial zero percent ratings were 
assigned for these disabilities.  The RO denied service 
connection for numerous disabilities, including exogenous 
obesity.

In April 1984, the veteran submitted an application for 
nonservice-connected pension benefits, stating that he was 
unable to work due to a low back disability.  In support of 
his claim, he submitted a March 1984 physician's report 
noting treatment for a low back disability from July 1975 to 
September 1977.  Both the veteran's application and the 
supporting medical evidence is negative for notations of 
cardiovascular disease.  In a May 1984 rating decision, the 
RO denied the veteran's claim, noting that he did not meet 
the schedular requirements for pension.  

In January 1995, the veteran submitted a claim of service 
connection for PTSD, claiming that he had developed the 
condition as a result of his combat experiences.  In 
connection with his claim, he underwent VA psychiatric 
examination in March 1995, at which he described his combat 
experiences as well as his current psychiatric symptoms.  The 
examiner's Axis I diagnoses was PTSD, delayed.  The Axis III 
diagnoses included hypertension, which the veteran claimed 
had been present since Vietnam, as well as chronic low back 
pain.  

By May 1995 rating decision, the RO granted service 
connection for PTSD and assigned an initial 30 percent 
rating.  The veteran appealed the RO determination.  

In October 1996, the veteran filed a claim of service 
connection for hypertension, which he claimed was secondary 
to his service-connected PTSD.  In support of his claim, he 
submitted a September 1996 VA hospitalization summary showing 
that he had been treated for, inter alia, hypertension and 
PTSD.  The hospitalization report, however, contains no 
indication of a link between the two conditions.

The RO thereafter obtained VA and private outpatient 
treatment records dated from March 1986 to October 1996, 
which show treatment for numerous conditions such as low back 
pain, hyperlipidemia, tonsillitis, and a skin rash.  Numerous 
elevated blood pressure readings were also noted during this 
period.  In March 1986, the veteran reported that 
approximately three years prior, he had been advised that he 
had high blood pressure and was given medication.  However, 
the veteran indicated that he stopped taking the medication 
due to adverse side effects.  He indicated that he had not 
had his blood pressure checked since then.  The veteran also 
reported that he had undergone a treadmill test, etc. three 
years prior, but no cardiac abnormalities were discovered.  
On examination, the veteran's blood pressure was 170/120, and 
his serum cholesterol was 221 mg.  The diagnoses included 
significant hypertension and severe obesity.  The veteran was 
strongly advised to have immediate medical care of his 
hypertension.  

Subsequent treatment records show that in August 1989, the 
veteran reported that he felt he was retaining fluids.  A 
blood pressure reading of 140/100 was recorded.  The 
diagnosis was severe obesity.  In October 1992, the veteran 
sought treatment for low back pain.  It was noted that he had 
gained 120 to 140 pounds since his separation from service.  
On examination, the veteran's blood pressure was "far too 
high" at 160/108-110.  He was again referred to VA for 
treatment of his blood pressure.  The diagnoses included 
massive obesity and uncontrolled hypertension.  In April 
1993, the veteran sought treatment from VA and reported that 
he had had elevated blood pressure for a long time.  A 
positive family history of hypertension and coronary artery 
disease was noted.  The veteran also reported that he had 
gained approximately 200 pounds since his separation from 
service.  The diagnoses included morbid obesity and 
hypertension.  Subsequent records show continued treatment 
for hypertension, obesity, and PTSD.  

By November 1996 rating decision, the RO denied service 
connection for hypertension, noting that the record contained 
no link between the veteran's current hypertension and his 
active service or his service-connected PTSD.  The veteran 
appealed the RO determination.  

Subsequent outpatient treatment records dated to May 1997 
show that the veteran participated in group therapy for PTSD 
on a regular basis.  He also received medical care for other 
conditions, including hypertension.  By May 1997 rating 
decision, the RO increased the initial rating for the 
veteran's PTSD to 50 percent.

Records show that the veteran continued to receive VA medical 
treatment for his various disabilities until August 1997, 
when he suffered a cardiac arrest and was transported by 
ambulance to a private hospital, where he died.  According to 
his death certificate, the cause of his death was 
arteriosclerotic heart disease.  Other significant conditions 
contributing to death were hypertension and obesity.  

The following month, the appellant submitted an application 
for DIC benefits.  She argued that the veteran had 
hypertension due to his veteran's service-connected PTSD, 
which eventually resulted in his death.  

By September 1997 rating decision, the RO denied service 
connection for the cause of the veteran's death, noting that 
the record contained no competent evidence of a link between 
the veteran's service-connected PTSD and his hypertension or 
any other condition causing or contributing to his death.  
The appellant appealed the RO determination.  She did not 
appeal the RO's subsequent determination with respect to 
accrued benefits or Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.

In support of her appeal, the appellant submitted statements 
from her children describing the veteran's outbursts of anger 
during his lifetime.  She also submitted a February 1998 
letter from the veteran's social worker and psychologist.  In 
pertinent part, the letter noted that the veteran had been in 
therapy for PTSD from 1995 to 1997.  In tracking the course 
of his treatment history, it was noted that the veteran had 
discussed extreme swings in blood pressure and heart 
palpitations when minor life stressors were evident.  When 
confronted with a severe life stressor, he reported that he 
had consistently had high blood pressure and heart 
palpitations and pain.  The veteran's social worker and 
psychologist noted that the veteran had been in the late 
stages of PTSD intrusive memories when he passed away.  They 
noted that the "mind body connection exhausts under 
continued stress.  Life threatening illnesses and death are a 
well documented fact."  

In January 1999, the appellant and her children testified at 
a hearing at the RO.  The appellant indicated that to the 
best of her recollection, the veteran had been diagnosed with 
hypertension approximately 25 years before his death.  She 
indicated that he had applied for a job, but was turned down 
due to high blood pressure.  The veteran's family also 
testified that when he was under increased stress due to 
PTSD, he developed headaches, a pounding heart, and flushed 
skin, which they believed were symptoms of hypertension.  

In May 2001, the Board remanded the matter for additional 
development of the evidence.  Pursuant to the Board's remand 
instructions, the RO forwarded the veteran's medical records 
to a VA cardiologist for an opinion regarding the issue on 
appeal.  

In a June 2002 report, the VA cardiologist indicted that he 
had thoroughly reviewed all the available data regarding the 
veteran's cardiac disease.  With respect to the issue of 
whether the veteran's service-connected PTSD contributed 
significantly or materially to the cause of the veteran's 
death, he noted that although stress could be a contributing 
trigger in provoking chest discomfort, the development of the 
underlying coronary artery disease had never been proven to 
be linked to PTSD.  He indicated that the coronary artery 
disease which the veteran developed was due to his risk 
factors and was independent of stress.  In that regard, he 
noted that the veteran had had significant risk factors 
including obesity, hypercholesterolemia, and hypertension, 
all of which were major factors in the development of 
coronary artery disease.  With respect to whether the 
veteran's service-connected PTSD caused or aggravated his 
hypertension, the examiner noted that the vast majority of 
hypertension had no identifiable secondary cause.  He 
indicated that there was no clear evidence in the veteran's 
case to suggest that PTSD led to the development of 
hypertension or increased the severity of the condition.  In 
conclusion, he indicated that there was no evidence that the 
veteran's PTSD contributed significantly to either the 
veteran's fatal coronary artery disease or hypertension, or 
that the PTSD aggravated either condition.  

Records subsequently obtained from the Social Security 
Administration show that the veteran was awarded disability 
benefits from July 1975 to December 1977.  Clinical records 
corresponding to this period show treatment for a low back 
disability, but are negative for notations of hypertension or 
coronary artery disease.  In November 1992, he filed an 
unsuccessful application for disability benefits.  In May 
1995, he filed his most recent claim for disability benefits, 
alleging an inability to work due to several conditions, 
including hypertension, PTSD, arthritis, and a low back 
disability.  Clinical records submitted in connection with 
his claim are essentially duplicative of the evidence 
discussed above.  

II.  Law and Regulations

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; see Hanna v. Brown, 6 Vet. App. 507, 510 
(1994).  Dependency and indemnity compensation benefits are 
thus predicated upon an adjudicatory finding that service 
connection for the cause of the veteran's death is warranted.  
Before an award of dependency and indemnity compensation may 
be made, therefore, service connection for the cause of the 
veteran's death must be established.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2002).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2002).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including cardiovascular-renal 
disease, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the U.S. 
Court of Veterans Appeals has held that where a service-
connected disability causes an increase in, but is not the 
proximate cause of, a nonservice-connected disability, the 
veteran is entitled to service connection for that 
incremental increase in severity attributable to the service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b)(West Supp. 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

At the time of the veteran's death, service connection was in 
effect for several disabilities, including PTSD, evaluated as 
50 percent disabling.  The appellant contends that the 
veteran's service-connected PTSD caused or contributed to the 
development of hypertension, which in turn led to the 
arteriosclerotic heart disease which caused the veteran's 
death.

As set forth above, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
service-connected disability either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In this case, the cause of the 
veteran's death as listed on the death certificate was 
arteriosclerotic heart disease; other significant conditions 
contributing to death included hypertension.  

Initially, the Board observes that service connection for 
cardiovascular disease, including hypertension, on a direct 
basis is not warranted.  The record shows that cardiovascular 
disease was not clinically evident during the veteran's 
service or within the first post-service year.  When he was 
examined in September 1967 at the time of his separation from 
service, his heart was normal.  Likewise, when he was 
examined by VA in May 1973, his cardiovascular system was 
normal.  In fact, it does not appear that hypertension was 
diagnosed until the 1980's more than a decade after the 
veteran's separation from service.  Moreover, none of the 
post-service medical records contains any medical opinion 
that the veteran's fatal cardiovascular disease, including 
hypertension, first noted many years after his separation 
from active service, was related to such service or any 
incident occurring therein.  

The Board also finds that service connection for 
cardiovascular disease, including hypertension, is not 
warranted on a secondary basis.  In that regard, the Board 
observes that a VA cardiologist reviewed the veteran's 
medical records and concluded, based on such review, that 
there was no relationship between the causes of the veteran's 
death and his service-connected PTSD.  The Board assigns 
great probative value and weight to this medical opinion.  
This opinion is conclusive and reflects that it was based on 
a review of the veteran's medical records.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The medical adviser also 
directly addressed the appellant's contentions, provided a 
detailed rationale for his opinion, and provided references 
to the medical evidence of record, as well as medical 
treatises.  

On the other hand, the Board assigns limited probative value 
to the February 1998 letter supplied by the veteran's social 
worker and psychologist generally discussing "the mind body 
connection" as regards stress and illness.  First, the 
probative value of this opinion is limited as it does not 
reflect that it was based on a review of all of the veteran's 
medical records.  Moreover, no specific rationale or medical 
treatise citations were provided to support the opinion.  
Bloom, supra.  Finally, the nonspecific nature of the opinion 
detracts greatly from its probative value.  Nowhere does this 
letter clearly indicate that the veteran developed 
hypertension or coronary artery disease as a result of his 
service-connected PTSD.  Rather, a general "mind body" 
connection is discussed.  

The Board has also considered the lay statements submitted by 
the appellant to the effect that the veteran's death was 
causally related to his service-connected PTSD.  However, as 
the appellant and her family have not been shown to have the 
medical expertise necessary to render such an opinion, the 
statements are of limited probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In summary, as the disability which caused the veteran's 
death was not shown in service or for many years thereafter, 
and because the probative evidence of record indicates that 
the veteran's death was not related to his active service, 
any incident therein, or any service-connected disability, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the veteran's death.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

